Filed 3/1/22 P. v. Rivas CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,                                                      A164271
            Plaintiff and Respondent,
 v.
 ROBERT DANIEL RIVAS,                                             (Kern County
                                                                  Super. Ct. No. BF173704A)
            Defendant and Appellant.




      A jury convicted Robert Daniel Rivas of multiple crimes
after he attacked two victims with a machete. 1 He asserts that
his conviction for aggravated mayhem (Pen. Code, § 205) 2 must
be reversed for insufficient evidence, and he argues that the trial
court erred in returning an initial set of verdict forms to the jury
after determining they were irregular. We reject both
contentions and affirm the judgment.




        This matter was transferred by California Supreme Court
        1

Order on December 20, 2021 from the Fifth Appellate District
(No. F080845) to the First Appellate District.
      2 Undesignated statutory references are to the Penal Code.

                                                1
                          BACKGROUND
                                 A.
      After learning that his ex-girlfriend, G., was becoming
romantically involved with another man, Rivas broke into the
apartment where she was staying and tried to attack her with a
machete. When she fled the apartment, Rivas followed her into a
nearby Starbucks shop, where he struck her repeatedly with the
machete. The attack on G. ended when a good Samaritan named
B. intervened. G. and B. each sustained multiple injuries.

                                 B.
       An amended information charged Rivas with aggravated
mayhem (§ 205; counts four (G.) and six (B.)). In addition, the
amended information charged him with first degree burglary
with another person present (§§ 460, subd. (a), 667.5, subd.
(c)(21); count one), assault with a deadly weapon (§ 245, subd.
(a)(1); counts two (G.) and nine (B.)); attempted murder (§§ 187,
subd. (a), 664; counts three (G.) and five (B.)); infliction of
corporal injury (§ 273.5, subd. (a); count seven (G.)); and resisting
arrest (§ 148, subd. (a)(1); count eight). The amended
information alleged that Rivas personally used a deadly or
dangerous weapon (§ 12022, subd. (b)(1)) in relation to counts
one, three, five, and seven; and that he inflicted great bodily
injury (§ 12022.7, subds. (a), (e)) as to counts three, five, and
nine.

      The jury initially returned a set of verdict forms that the
court determined were improperly filled out. The court informed
the jury: “I’m going to send you back just to review it in certain
areas so I don’t - - we don’t misinterpret what you put on the
verdict form.” 3



      3 Although the initial verdict forms are sealed, by order of
this court Rivas has been provided with information about the
                                  2
       After resuming deliberations, the jury ultimately found
Rivas guilty of assault with a deadly weapon (counts two and
nine); attempted voluntary manslaughter (§§ 192, subd. (a), 664)
as to G., a lesser included offense of attempted murder (count
three); aggravated mayhem as to G. (count four); mayhem (§ 203),
a lesser included offense of aggravated mayhem, as to B. (count
six); infliction of corporal injury as to G. (count seven); and
resisting arrest (count eight). The jury found true the
enhancements for great bodily injury and personal use of a
deadly or dangerous weapon. In addition, the jury found Rivas
not guilty of burglary and attempted murder as to B. (counts one
and five).

                            DISCUSSION
                                  A.
      Rivas contends that his conviction for aggravated mayhem
(§ 205; count four) is unsupported by substantial evidence. We
disagree.

      We review the entire record in the light most favorable to
the judgment below and may reverse “only if ‘ “it appears ‘that
upon no hypothesis whatever is there sufficient substantial
evidence to support’ ” ’ ” the judgment. (People v. Sanford (2017)
11 Cal.App.5th 84, 91 (Sanford).) Substantial evidence is
evidence that is “ ‘solid, substantial, and . . . reasonably inspire[s]
confidence’ ” that the accused committed the charged crime.
(People v. Lara (2017) 9 Cal.App.5th 296, 320.) We “ ‘ “presume
in support of the judgment the existence of every fact the [fact
finder] could reasonably have deduced from the evidence.” ’ ”
(Sanford, supra, at p. 91.)

     A conviction for aggravated mayhem “requires proof the
defendant specifically intended to maim—to cause a permanent


contents of the forms and an opportunity to raise any related
claims.
                                   3
disability or disfigurement.” (People v. Szadziewicz (2008) 161
Cal.App.4th 823, 831 (Szadziewicz), disapproved on another
ground in People v. Dalton (2019) 7 Cal.5th 166, 214.) A jury may
not find a specific intent to maim based only on evidence that the
victim actually suffered a permanent injury; “ ‘ instead, there
must be other facts and circumstances which support an
inference of intent to maim rather than to attack
indiscriminately.’ ” (Szadziewicz, supra, at p. 831.) The jury may
infer a specific intent to maim from factors including “ ‘ the
circumstances attending the act, the manner in which it is done,
and the means used[.]’ ” (Ibid.) For example, evidence of a
focused, controlled, or directed attack may provide substantial
evidence of the requisite specific intent. (Ibid.)

       Rivas argues that the evidence demonstrated an unfocused
or indiscriminate attack on G. rather than a controlled and
directed one. However, there was sufficient evidence from which
a rational jury could infer that Rivas had a specific intent to
maim G. To begin with, his decision to use a 16-inch long
machete (that curves to a point, with a serrated edge on the back
side) in the attack supports such an inference. (Cf. People v.
Assad (2010) 189 Cal.App.4th 187, 195-196 [“Any reasonable
person would know that repeatedly striking a person’s body with
the metal fitting of a hose and placing a burning hot knife against
the person’s skin would likely cause permanent disfigurement”].)

       Further, the jury could reasonably conclude that the attack
was focused on G.’s right leg, where she suffered four separate
injuries and required surgery. According to an officer who
administered first aid at the Starbucks, G.’s leg was where most
of the blood was coming from, and he had to apply a tourniquet.
The jury viewed photographs showing a gash that ran the length
of G.’s right thigh, from her upper thigh to her knee, which
required approximately 32 staples to close. Photographs also
showed a hole in her right leg that was approximately two inches

                                4
long and one inch wide; G. was left with this open wound, which
apparently could not be stitched or stapled, for about three
months. In addition, she suffered two other wounds to her right
leg, including one that was approximately two inches long and
required approximately 12 staples to close. G. testified that as a
result of these injuries, she no longer had full use of her right leg
and foot and had to use a brace and an ankle or foot monitor to
assist her when walking. Although G. also suffered smaller cuts
on her arms, hand, chest, abdomen, and back, the jury could
reasonably infer that Rivas intended to maim her leg but inflicted
the other cuts because she put her arms out and grabbed the
machete to protect herself and struggled to get away. (See
Szadziewicz, supra, 161 Cal.App.4th at pp. 831-832 [finding
substantial evidence that defendant had an intent to maim
because he focused his attack on the victim’s face and neck even
though defendant also cut the victim’s hand, hip, and chest when
victim resisted].)

      Other evidence supported a conclusion that this was a
calm, calculated, and deliberate attack rather than a random
explosion of violence. (See People v. Ferrell (1990) 218 Cal.App.3d
828, 835-836 [finding substantial evidence of intent to disable the
victim permanently where the defendant acted “calmly and
deliberately” during the attack]; People v. Park (2003) 112
Cal.App.4th 61, 69-70 [finding substantial evidence that the
defendant had an intent to maim where, inter alia, defendant
had a motive for the attack and had the presence of mind to
follow his victims to a second location].) Upset that G. was
romantically involved with someone else, Rivas began the attack
at the apartment, where he first tried to cut her. When G. ran
from the apartment, he stood there for a few seconds and then
walked out. After Rivas arrived at the Starbucks, he walked into
the store in pursuit of G., again not running. G. testified that
during the attack, they spoke to one another, Rivas was “cool,”
and he took the time to count down “five, four, three.” After the
                                 5
attack, he walked out of the Starbucks at a leisurely pace. In
sum, substantial evidence supported the aggravated mayhem
conviction.

                                 B.
      Rivas contends that the guilty verdict on count six (the
lesser included offense of mayhem (§ 203) and the true findings
on the enhancements (§§ 12022.7, subd. (e), 12022, subd. (b)(1))
for count three (the lesser included offense of attempted
voluntary manslaughter as to G. (§§ 192, subd. (a), 664)) must be
reversed because the trial court violated section 1161 in
returning the initial set of verdict forms to the jury. However, we
conclude that the court’s actions were consistent with section
1161.

       Section 1161 prohibits a court from asking the jury to
reconsider a verdict of acquittal. It provides that “[w]hen there is
a verdict of conviction, in which it appears to the Court that the
jury have mistaken the law, the Court may explain the reason for
that opinion and direct the jury to reconsider their verdict . . . but
when there is a verdict of acquittal, the Court cannot require the
jury to reconsider it.” When the jury’s verdict is ambiguous or
unintelligible, however, the court may return the verdict to the
jury. (People v. Carbajal (2013) 56 Cal.4th 521, 532 (Carbajal).)
In such circumstances, “asking the jury to clarify its verdict
d[oes] not contravene” the statute “because it [i]s not possible to
understand whether the jury ha[s] actually convicted or acquitted
the defendant of the specified counts. Clarification [i]s necessary
to determine whether there [i]s an intelligible verdict at all.”
(Ibid.)

       Here, although Rivas contends that “in effect” the jury
initially acquitted him of mayhem in count six and returned “not
true” findings for the enhancements on count three, we conclude
that the trial court properly returned the initial verdicts on these
counts because they were ambiguous and unintelligible.
                                  6
       With respect to count six, the lesser included offense of
mayhem, the record reflects that the jury foreperson signed on
the signature line for “guilty,” but the signature was crossed out.
The jury left the signature line for “not guilty” blank. Similarly,
with respect to both enhancements for the lesser included offense
on count three, the jury foreperson signed on the line under
“true,” but a line was drawn through each signature. The jury
left the signature lines for “not true” blank for both
enhancements.

      Thus, the initial verdict forms indicate that the jury voided
the “guilty” and “true” verdicts. (Cf. People v. Brown (2016) 247
Cal.App.4th 211, 229 [“[t]he jury’s act of crossing out the date and
signature and writing ‘withdrawl [sic]’ and ‘void’ in large letters
across the face of the form” acted to void the verdict choice].)
However, since the “not guilty” and “not true” signature lines
were also blank, the initial verdict forms did not indicate whether
the jury intended to return “not guilty” or “not true” verdicts.
Neither did the jury inform the court that it had deadlocked on
these counts, instead telling the court it had reached a verdict.4
Because it was not possible to determine the jury’s intent under
these circumstances, the court did not err in seeking clarification.
For the same reason, we reject Rivas’s argument that the court
violated his constitutional rights when it returned the initial
verdicts.

      We need not reach Rivas’s remaining arguments.

                           DISPOSITION
      The judgment is affirmed.




      4 The court had instructed the jury that if “all of you cannot
agree on a verdict for the lesser crime, complete and sign the
verdict form for not guilty of the greater crime and inform me
only that you cannot reach an agreement about the lesser crime.”
                                  7
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
SIMONS, J.




A164271




                               8